Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 10/13/2016, a reissue of application 13/511,363 (issued 10/14/2014 as US Pat 8,861,495 to Kim et al), and the Amendment and Request for Continued Examination of 11/18/2020.

Claims 1-11 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/13/2016 amending claim 1 and adding independent claim 12. By way of a further amendment of 3/27/2020, claims 3-10 and 12 are canceled and claims 13-25 are added. Claims 1, 2, 11, and 13-25 are pending.

This action is Non-Final.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,861,495 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Declaration filed 12/13/2016 is for a broadening reissue, however a broadened claim is not identified. 37 CFR 1.175(b) and MPEP 1414.01.
A new Reissue Declaration PTO/AIA /05 is required in response to this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18-25 describe a station comprising “circuitry” for transmitting and receiving data. However, no such circuitry is disclosed in the patent disclosure; col. 7 ll. 46-49 of the specification merely states that various embodiments “may be embodied as computer programs”, which is insufficient to comply with the written description requirement.



Claim Rejections - 35 USC § 251
Claims 1, 2, 11, and 13-25 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.
Claims 18-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112, first paragraph.
Claims 1, 2, 11, and 13-25 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the 
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows (see: MPEP 1412.02(I)):
 (1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
(Step 1: MPEP 1412.02(A))  In the instant case and by way of the instant amendment, Applicant seeks to present broadened independent claim 1, 14, 18, and 22 by removing as to issued independent claim 1 the steps as to the RTS frame having a same format as an IEEE 802.11a RTS frame or an IEEE 802.11n RTS frame, as well as the VHT data marker bit being a reserved bit in an IEEE 802.11a RTS frame or an IEEE 802.11n RTS frame. Further, claim 1 now removes the requirement that the RTS frame duration value/field is determined in part by a response time for the next data frame. New independent claims 14, 18, and 22 similarly remove these limitations as well.  

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by application that a limitation of the claim(s) defines over the art. Therefore, the limitations above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  See also MPEP 1412.02(I)(B)(2)(B).
(Step 3: MPEP 1412.02(C)) First, it is noted that the VHT data marker and RTS frame duration value limitations corresponding to surrendered subject matter have been broadened. Thus the surrender-generating limitations have been broadened i.e. there is broadening in the area related to the surrender. Thus the reissue claims retaining in broadened form the added/argued limitations.  MPEP 1412.02(II)(C)(2) and (III)(B)(4). 
As to the VHT data marker limitation, it is noted that there is narrowing as to other aspects of the invention, namely the provision that a value of the bit is determined However, this narrowing does not appear to be material narrowing in that it does not still relate to the surrendered subject matter (e.g. same characteristic concept), as material narrowing must relate to what was amended to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
As to the RTS frame duration value limitation, it is noted that there is material narrowing as to other aspects, namely that the duration value is determined in part according to an acknowledgement frame for the subsequent data frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 14, 15, 18, 19, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 9,113,479 to Seok in view of US PG PUB 2009/0031185 to Xhafa et al and US Pat 9,197,298 to Kim et al., both newly cited.
As to claim 1, Seok discloses a communication method (col. 7 l. 30-col. 8 l. 20) comprising
transmitting, by a transmitting station, a transmission request frame to a receiving station, and receiving, by the transmitting station, a transmission approval frame from the receiving station (col. 8 ll. 21-41),
wherein the transmission request frame is a Request To Send (RTS) frame for Very High Throughput (VHT) data, and the transmission approval frame is a Clear to Send (CTS) frame (Id.).
Seok further discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41) and that the TXOP corresponds to the sum of a transmission time of the CTS frame, a transmission time of the subsequent data frame, and a response time for the next data frame (FIG 4).
Seok discloses VHT data, but does not disclose a VHT data indicator in the RTS frame, including a bit determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. Seok does not disclose that the RTS frame has an 802.11a or n format.
Xhafa discloses an analogous art, namely a communication method in a wireless area network (FIG 3 and PARAS [0028-0030]) including the sending of RTS frames and the receiving of CTS frames (PARA [0066]), wherein the frames sent may further include a bit which is a VHT indicator (FIG 6, PARA [0059-0060]). Xhafa further discloses that a communication duration corresponding to TXOP is based on the sum of the transmission time of the CTS frame, the transmission time of the a next data frame, and an ACK frame for the next data frame (FIG 5).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok with the teachings of Xhafa. One of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in combination, each element merely performing the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 2, Seok discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41).

As to claim 14, Seok discloses a communication method (col. 7 l. 30-col. 8 l. 20) comprising
receiving, at a receiving station, a transmission request frame from a transmitting station, and transmitting, by the receiving station, a transmission approval frame to the transmitting station (col. 8 ll. 21-41),
wherein the transmission request frame is a Request To Send (RTS) frame for Very High Throughput (VHT) data, and the transmission approval frame is a Clear to Send (CTS) frame (Id.).

Seok discloses VHT data, but does not disclose a VHT data indicator in the RTS frame, including a bit determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. Seok does not disclose the RTS frame has an 802.11a or n format.
Xhafa discloses an analogous art, namely a communication method in a wireless area network (FIG 3 and PARAS [0028-0030]) including the sending of RTS frames and the receiving of CTS frames (PARA [0066]), wherein the frames sent may further include a bit which is a VHT indicator (FIG 6, PARA [0059-0060]). Xhafa further discloses that a communication duration corresponding to TXOP is based on the sum of the transmission time of the CTS frame, the transmission time of the a next data frame, and an ACK frame for the next data frame (FIG 5).
Kim discloses an analogous art, namely a communication method and system in a wireless LAN (FIG 1 and col. 6 l. 52-col. 7 l. 27), including VHT traffic (col. 9 ll. 22-28), wherein VHT frames include legacy portions of 802.11n frames (col. 22 ll. 28-64). As can be seen in FIG 16A, the 802.11ac frame is in the format of the 802.11n frame, but further including VHT marker information VHT-SIG, VHT-STF and VHT-LTF. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok with the teachings of Xhafa. One of ordinary skill in the art would have understood such to be an example of merely combining known elements by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 15, Seok discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41).

As to claim 18, Seok discloses a communication station (FIG 1 and col. 7 l. 30-col. 8 l. 20) comprising
A memory (920) and a processor (910) coupled thereto (FIG 9 and col. 15 ll. 12-36) that is configured cause the station to transmit a transmission request frame to a receiving station and receive a transmission approval frame from the receiving station (col. 8 ll. 21-41),
wherein the transmission request frame is a Request To Send (RTS) frame for Very High Throughput (VHT) data, and the transmission approval frame is a Clear to Send (CTS) frame (Id.).
Seok further discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41) and that the TXOP corresponds to the sum of a transmission time of the CTS frame, a transmission time of the subsequent data frame, and a response time for the next data frame (FIG 4).
Seok discloses VHT data, but does not disclose a VHT data indicator in the RTS frame, including a bit determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. Seok does not disclose that the RTS frame has an 802.11a or n format.

Kim discloses an analogous art, namely a communication method and system in a wireless LAN (FIG 1 and col. 6 l. 52-col. 7 l. 27), including VHT traffic (col. 9 ll. 22-28), wherein VHT frames include legacy portions of 802.11n frames (col. 22 ll. 28-64). As can be seen in FIG 16A, the 802.11ac frame is in the format of the 802.11n frame, but further including VHT marker information VHT-SIG, VHT-STF and VHT-LTF. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok with the teachings of Xhafa. One of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in combination, each element merely performing the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 19, Seok discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41).


As to claim 22, Seok discloses a communication station (FIG 1 and col. 7 l. 30-col. 8 l. 20) comprising
A memory (920) and a processor (910) coupled thereto (FIG 9 and col. 15 ll. 12-36) that is configured cause the station to receive a transmission request frame from a transmitting station and transmit a transmission approval frame to the transmitting station (col. 8 ll. 21-41),
wherein the transmission request frame is a Request To Send (RTS) frame for Very High Throughput (VHT) data, and the transmission approval frame is a Clear to Send (CTS) frame (Id.).
Seok further discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41) and that the TXOP corresponds to the sum of a transmission time of the CTS frame, a transmission time of the subsequent data frame, and a response time for the next data frame (FIG 4).
Seok discloses VHT data, but does not disclose a VHT data indicator in the RTS frame, including a bit determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. Seok does not disclose the RTS frame has an 802.11a or n format.
Xhafa discloses an analogous art, namely a communication method in a wireless area network (FIG 3 and PARAS [0028-0030]) including the sending of RTS frames and the receiving of CTS frames (PARA [0066]), wherein the frames sent may further include a bit which is a VHT indicator (FIG 6, PARA [0059-0060]). Xhafa further discloses that a communication duration corresponding to TXOP is based on the sum of 
Kim discloses an analogous art, namely a communication method and system in a wireless LAN (FIG 1 and col. 6 l. 52-col. 7 l. 27), including VHT traffic (col. 9 ll. 22-28), wherein VHT frames include legacy portions of 802.11n frames (col. 22 ll. 28-64). As can be seen in FIG 16A, the 802.11ac frame is in the format of the 802.11n frame, but further including VHT marker information VHT-SIG, VHT-STF and VHT-LTF. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seok with the teachings of Xhafa. One of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in combination, each element merely performing the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 23, Seok discloses that the RTS frame includes a duration field (FIG 6) and that a duration corresponds to a TXOP (col. 11 ll. 37-41).

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al. in view of Xhafa et al. and Kim et al. as applied to claim 1 above, and further in view of US Pat 7,463,645 to Diepstraten et al., of record.
As to claim 11, Seok in view of Xhafa and Kim discloses claim 1 from which claim 11 depends above. Seok discloses that that RTS frame includes a TA field (col. 8 ll. 33-41), and discloses that the VHT communication is to a group. Xhafa, as noted 
Diepstraten discloses an analogous art, namely a WLAN system (FIG 1 and col. 3 l 63-col. 4 l. 46) where a station communicates an RTS frame and receives a CTS frame in response (FIGS 3 and 4, col. 4 l. 62-col. 5 l. 17), wherein further a TA field in an RTS frame may include a bit marker for a group/individual communication (col. 10 ll. 16-30.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Seok, Xhafa and Kim with the teachings of Diepstraten. Seok discloses that VHT communications are for a multicast group, and Xhafa discloses the utility of a bit marker for HT communications. Diepstraten discloses that group communications in a manner similar to Seok can be indicated by a bit marker in the TA field of an RTS frame. On of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in combination, each element merely performs the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 13, as noted above, the bit disclosed by Diepstraten is a group/individual marker.


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al. in view of Xhafa et al. and Kim et al. as applied to claim 14 above, and further in view of Diepstraten et al.
As to claim 16, Seok in view of Xhafa and Kim discloses claim 14 from which claim 16 depends above. Seok discloses that that RTS frame includes a TA field (col. 8 ll. 33-41), and discloses that the VHT communication is to a group. Xhafa, as noted above, teaches a bit marker for high-throughput communciations. However, Seok in view of Xhafa and Kim fails to disclose that the VHT marker belongs to the TA field.
Diepstraten discloses an analogous art, namely a WLAN system (FIG 1 and col. 3 l 63-col. 4 l. 46) where a station communicates an RTS frame and receives a CTS frame in response (FIGS 3 and 4, col. 4 l. 62-col. 5 l. 17), wherein further a TA field in an RTS frame may include a bit marker for a group/individual communication (col. 10 ll. 16-30.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Seok, Xhafa and Kim with the teachings of Diepstraten. Seok discloses that VHT communications are for a multicast group, and Xhafa discloses the utility of a bit marker for HT communications. Diepstraten discloses that group communications in a manner similar to Seok can be indicated by a bit marker in the TA field of an RTS frame. On of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in combination, each element merely performs the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 17, as noted above, the bit disclosed by Diepstraten is a group/individual marker.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al. in view of Xhafa et al. and Kim et al. as applied to claim 18 above, and further in view of Diepstraten et al.
As to claim 20, Seok in view of Xhafa and Kim discloses claim 18 from which claim 20 depends above. Seok discloses that that RTS frame includes a TA field (col. 8 ll. 33-41), and discloses that the VHT communication is to a group. Xhafa, as noted above, teaches a bit marker for high-throughput communciations. However, Seok in view of Xhafa and Kim fails to disclose that the VHT marker belongs to the TA field.
Diepstraten discloses an analogous art, namely a WLAN system (FIG 1 and col. 3 l 63-col. 4 l. 46) where a station communicates an RTS frame and receives a CTS frame in response (FIGS 3 and 4, col. 4 l. 62-col. 5 l. 17), wherein further a TA field in an RTS frame may include a bit marker for a group/individual communication (col. 10 ll. 16-30.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Seok, Xhafa and Kim with the teachings of Diepstraten. Seok discloses that VHT communications are for a multicast group, and Xhafa discloses the utility of a bit marker for HT communications. Diepstraten discloses that group communications in a manner similar to Seok can be indicated by a bit marker in the TA field of an RTS frame. On of ordinary skill in the art would have understood such to be an example of merely combining known elements by known methods, and that in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 21, as noted above, the bit disclosed by Diepstraten is a group/individual marker.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al. in view of Xhafa et al. and Kim et al. as applied to claim 22 above, and further in view of Diepstraten et al.
As to claim 24, Seok in view of Xhafa and Kim discloses claim 22 from which claim 24 depends above. Seok discloses that that RTS frame includes a TA field (col. 8 ll. 33-41), and discloses that the VHT communication is to a group. Xhafa, as noted above, teaches a bit marker for high-throughput communications. However, Seok in view of Xhafa and Kim fails to disclose that the VHT marker belongs to the TA field.
Diepstraten discloses an analogous art, namely a WLAN system (FIG 1 and col. 3 l 63-col. 4 l. 46) where a station communicates an RTS frame and receives a CTS frame in response (FIGS 3 and 4, col. 4 l. 62-col. 5 l. 17), wherein further a TA field in an RTS frame may include a bit marker for a group/individual communication (col. 10 ll. 16-30.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Seok, Xhafa and Kim with the teachings of Diepstraten. Seok discloses that VHT communications are for a multicast group, and Xhafa discloses the utility of a bit marker for HT communications. Diepstraten discloses that group KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 25, as noted above, the bit disclosed by Diepstraten is a group/individual marker.

Response to Arguments
Patent Owner provides arguments in pp. 11-16 of his Remarks.
As to the objection to the Declaration and rejection under 35 USC 251, Patent Owner asserts that he will later provide a new declaration and that the Examiner should withdraw the objection/rejection as to the Declaration, however, until a new Declaration is filed that meets 37 CFR 1.175, the objection and rejection will not be held in abeyance.
As to the rejection under 35 USC 112, second paragraph, the rejection is withdrawn in light of the amendment to claims 1, 11, 14, 18, and 22.
As to the rejection under 35 USC 251 of claims 1, 2, 11, and 13-25 as comprising improper recapture of surrendered subject matter, the Examiner notes that Patent Owner has amended the independent claims to include previously-surrendered subject matter including the requirement that the RTS frame be an 802.11a or n frame. However, here Patent Owner argues that other limitations (“VHT data marker limitation”) Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.	As to the rejection under 35 USC 103(a), Patent Owner’s arguments towards Xhafa are considered moot in view of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, notably as to backwards compatibility in 802.11x systems employing MU-MIMO using RTS/CTS framing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992